of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-104270-09 uil the honorable mary bono mack u s house of representatives washington dc attention ------------------- dear congresswoman bono mack i am responding to your letter dated date on behalf of your constituent - ---------------------------- he asked whether donations to foreign charities are deductible on u s tax returns in general taxpayers can only deduct charitable_contributions to charities created or organized in the united_states sec_170 of the internal_revenue_code however taxpayers may be able to deduct contributions to qualifying domestic charities that support foreign charities if among other things the contributions are not earmarked for a particular foreign charity and the domestic charity has full control of the donated funds to illustrate this point revrul_63_252 gives the following example as a type of contribution that a taxpayer may not deduct for federal_income_tax purposes certain persons in this country desirous of furthering a foreign organization’s work formed a charitable_organization within the united_states the charter of the domestic organization provides that it will receive contributions and send them at convenient intervals to the foreign organization taxpayers cannot deduct contributions they make directly to foreign charities nor can taxpayers usually deduct contributions to domestic charities that simply pass along those contributions to foreign charities the above example can be compared with the conex-104270-09 situation in revrul_66_79 which allows a deduction for a contribution to a domestic charity that solicits contributions for the purpose of making grants to various foreign charities for particular projects the domestic charity’s board_of directors must approve the grants and can withdraw approval at any time the contributions are not earmarked for a particular foreign charity and the domestic charity has full control_over the donated funds i am enclosing copies of revenue rulings and for your convenience despite the general_rule that taxpayers cannot deduct charitable_contributions they make to foreign charities taxpayers may be able to deduct contributions to charities of certain foreign countries if the united_states has an agreement such as a treaty with the foreign_country to allow for the deductibility of such contributions to comment on specific contributions to charities in a particular foreign_country i would need more information including the country in question and the type of charity involved i hope this information is helpful if you have any questions please call me --------------- ------------------ or ---------------------- at -------------------- sincerely john p moriarty chief branch income_tax accounting enclosures
